Citation Nr: 0604299	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-18 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
namely atherosclerotic coronary artery disease.  

2.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO) which denied service connection for 
strabismus, left eye, atherosclerotic coronary heart disease 
status post CABG, and residuals, diagnostic arthroscopy, 
debridement of articular cartilage, left knee.  Only the 
issues of entitlement to service connection for the heart 
condition and left knee condition are currently in appellate 
status.  

In April 2004 the veteran and his wife testified at a hearing 
before the undersigned, sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A current heart condition has not been shown by competent 
medical evidence to be etiologically related to service.  

2.  A current left knee disability has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran's current heart condition was not incurred in 
or aggravated by active service; nor can such condition be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's left knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

In May 2002 the RO sent the veteran a VCAA letter regarding 
his claims for service connection.  This letter advised the 
veteran of the information and evidence required to grant 
service connection.  Further notice was given in a December 
2004 VCAA letter.  
The May 2002 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, the letter explained that VA would help the 
veteran get such things as VA and private treatment records, 
statements from persons with knowledge of his condition, and 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

The December 2004 VCAA letter stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the veteran was adequately 
advised of the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the transfer of the 
case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA and private treatment records and associated them with the 
claims file.  The veteran was also afforded VA examinations 
to evaluate his heart condition in October and November 2002.  
In his substantive appeal (Form 9) the veteran asserted that 
his VA examinations were inadequate because of the length of 
the examination.  The Board finds that the VA examination 
reports are adequate in that they made all findings necessary 
to evaluate the service connection claim.  The veteran has 
not been afforded an examination with regard to his left knee 
because there is no competent evidence that a left knee 
condition might be related to an incident in service.  Wells 
v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records indicate no problems with the heart 
or left knee upon enlistment.  A November 1960 service 
medical record reveals that the veteran had rheumatic fever 
at age 6 with some mild cardiac decompensation, dyspnea, 
shortness of breath, and chest pain with exertion since that 
time.  An electrocardiogram (EKG) was essentially normal.  A 
November 1961 record reflects another normal EKG with no 
evidence of heart disease.  In April 1962 the veteran was 
seen to rule out heart disease or pulmonary disease.  The 
diagnosis was chronic bronchitis from heavy smoking.  

The only mention of the left knee in the service medical 
records is in September 1963 when the veteran fell off a 
truck onto the left knee.  The knee joint was normal with 
moderate swelling on the medial aspect of the quadriceps 
ligament.  Left knee X-ray was negative.  The separation 
examination reflected normal lower extremities and a normal 
heart.  

The report of a September 1991 left knee diagnostic 
arthroscopy and debridement of articular cartilage.  There 
was some minor fraying of the articular cartilage and the 
patella and the joint had about 30 cc of synovial fluid.  
There was a groove worn on the articular cartilage over the 
medial femoral condyle, but no loose body or osteophyte.  
There was surrounding chondromalacia and flap tears of the 
articular cartilage and the medial femoral condyle on the 
weight bearing aspect.  The menisci were normal with no tear 
evident.  The postoperative diagnosis was articular cartilage 
tear medial femoral condyle with grade III chondromalacia of 
medial femoral condyle and medial tibial plateau.  

Private treatment reports for heart disease from August 1998 
to April 2002.  These records reflect two-vessel bypass 
surgery in 1988, right coronary artery and diagonal vein 
graft PTCA in December 1988, diagonal vein graft in January 
1996, diagonal vein graft PTCA and proximal circumflex PTCA 
stenting in 1998, right coronary artery vein graft PTCA in 
January 2001, and two-vessel redo bypass surgery in April 
2001.  The veteran had ongoing treatment for organic heart 
disease secondary to coronary artery disease during this 
period.  None of these records include an opinion as to the 
etiology of heart disease.  

VA outpatient treatment records from May 2001 to May 2003 
reflect treatment for coronary artery disease.  There is no 
opinion as to the etiology of this heart condition, nor are 
there any complaints of or treatment for the left knee in 
these outpatient treatment records.  

In October 2002 the veteran's heart condition was evaluated 
during a VA examination.  The physician conducting the 
examination acknowledged review of the claims file prior to 
the examination.  The veteran reported a history of coronary 
artery disease and stated that he experienced chest tightness 
after walking several blocks.  The veteran also reported his 
history of rheumatic fever as a child.  

The diagnosis was atherosclerotic coronary artery disease 
status post CABG and remote history of possible rheumatic 
fever with no current symptomatology.  Dr. A. opined that it 
was not likely that the veteran's coronary artery disease was 
related to any history of rheumatic fever and not likely that 
any military activity produced or aggravated symptoms of 
rheumatic fever.  Rather, he opined that the coronary artery 
disease was likely a manifestation of a strong family 
history, cigarette smoking, and hypercholesterolemia.  

At a second VA examination, in November 2002, the veteran 
again reported a history of rheumatic fever in childhood and 
stated that he experienced tightness in his chest following 
physical activity while in the military.  He reported that he 
first started to receive treatment for his heart in his late 
30s or early 40s (in the mid 1970s to mid 1980s).  He 
currently experienced tightness in his chest about once a 
month, lasting 5 to 10 minutes.  

Physical examination revealed a transiently heard 
crescendo/decrescendo grade 1/6 systolic murmur at the aortic 
area that was extinguished by deep inspiration.  EKG revealed 
mild aortic insufficiency and thickening of the mitral valve 
with mild regurgitation.  The left atrium was enlarged and 
the left ventricle systolic function was mildly reduced.  The 
diagnosis was coronary artery disease and childhood history 
of rheumatic fever.  The second examiner opined that it was 
less likely than not that the veteran's chest pain in service 
was evidence of coronary artery disease.  

At his hearing before the undersigned, the veteran testified 
that his heart condition was related to his complaints of 
chest tightness in service.  He further argued that service 
connection should be granted for his heart condition because 
there is a link between gonorrhea and certain heart 
conditions if the gonorrhea is not properly treated and the 
service medical records indicated that the veteran had a 
positive gonorrhea smear but did not receive any treatment.  

In regard to his left knee condition, the veteran reported 
continuing problems since service, including pain and the 
knee going out on him until his September 1991 arthroscopy.  
The veteran's wife also testified that she had observed the 
veteran's left knee going out several times from the mid 
1960s.  

Following this hearing, the veteran's physician, Dr. B., 
submitted a letter in May 2004 in which he stated that the 
veteran developed early coronary artery disease in his 40s 
and that, while he did not believe the veteran had this 
condition during military service, he opined that the smoking 
and stress during military service and after, "may have 
contributed to the development of this disease."  

III.  Legal Analysis

A.  Heart Condition

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element, a current heart condition, is clearly met 
in this case as both outpatient treatment records and VA 
examinations have included diagnoses of atherosclerotic 
coronary artery disease.  

It is also arguable that chest pain was an observable symptom 
of a disease or injury in service.  There is no competent 
evidence, however, that the chest pain was a manifestation of 
heart disease, and there is no other evidence of heart 
disease in service.  

With a chronic disease such as heart disease adequately 
identified in service, the identification of the same disease 
at any time after service will be service connected.  
38 C.F.R. § 3.303(b) (2005).  This provision, however, is of 
no benefit to the veteran, because heart disease was not 
adequately identified in service.  

Even though there is no evidence of a heart condition in 
service, service connection could nonetheless be established 
if all the evidence, including that pertinent to service, 
established that the claimed heart condition began in 
service.  38 C.F.R. § 3.303(d).

In regard to a nexus between the current heart condition and 
service, there are opinions of three medical experts 
regarding the etiology of the veteran's current heart 
condition, the opinion from the October 2002 VA examination, 
the opinion from the November 2002 VA examination and the 
opinion expressed by the veteran's physician, Dr. B., in his 
May 2004 letter.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The first VA examiner acknowledged review of the claims file, 
while the second stated that the claims file was not 
available for review, but that he did review the VA chart.  
Both VA examiners opined that the veteran's current heart 
condition was not related to service.  The first examiner 
provided a thorough rationale for his opinion that current 
coronary artery disease was unrelated to service.  

Dr. B.'s opinion was less specific as he opined that smoking 
and stress occurring both in military service and after 
"may" have contributed to the current heart condition.  
This opinion is simply too speculative to grant service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a medical 
nexus).  The Board thus finds that the opinions of the VA 
examiners are of more probative weight than that of Dr. B. 
and no nexus is established between a current heart condition 
and service.  

In regard to Dr. B's reference to smoking in service as a 
potential cause of the veteran's current heart condition, the 
law precludes service connection for disease or disability 
resulting from the use of tobacco products for all claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a).  

While the veteran himself has made the claim of a nexus 
between his heart condition and service, as a layperson the 
veteran would not be competent to express an opinion as to 
medical causation of his atherosclerotic coronary artery 
disease, as he has not claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Also, the fact that the record does not reflect the veteran 
making complaints regarding, or seeking treatment for his 
heart condition until over 20 years after service, weighs 
against the finding of a nexus between the current condition 
and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, in the absence of competent medical 
evidence of a nexus, the service connection claim must fail.  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, including 
atherosclerotic heart disease, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The earliest medical record for treatment of 
heart problems is August 1998 and refers to treatment as 
early as 1988.  In the absence of medical evidence that the 
veteran's atherosclerotic coronary artery disease was present 
within one year from separation, the Board cannot entertain a 
grant of service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Left Knee

While the service medical records clearly indicate an injury 
to the left knee in service, there is no medical evidence of 
a current left knee disability.  The veteran testified at his 
April 2004 hearing that he experienced pain and giving way in 
the left knee from service until his 1991 arthroscopy, but 
made no complaints of current problems in the left knee.  
Outpatient treatment records since the 1991 arthroscopy are 
also silent as to complaints or treatment regarding the left 
knee.  Without evidence of a current disability, the service 
connection claim must be denied.  

The veteran and his wife testified that the veteran's left 
knee gave out on him from service until the September 1991 
surgery.  The veteran is competent to report a continuity of 
symptomatology extending from service to the present.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, he 
has not done so.  Id.  

The preponderance of the evidence is against the claim, 
because there nothing to suggest that the veteran has a 
current disability.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a heart condition, 
namely atherosclerotic heart disease, is denied.  

Entitlement to service connection for a left knee condition 
is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


